Title: General Orders, 27 December 1777
From: Washington, George
To: 

 

Head Quarters, Valley-Forge, Decr 27th 1777.
Castleton.Pittsburg. Stanwix.


Mr Berryman Greene at present Quarter Master is appointed Pay-Master, to the first regiment of Light Dragoons, and to be respected as such.
Mr John Hughes, Quarter Master Serjeant to the 6th troop, is appointed Quarter Master to the same regiment in the room of Quarter Master Greene, and to be respected as such.
All the troops are to draw and cook provisions for to morrow.
Notwithstanding the orders repeatedly given, for calling the absent officers to camp, the Commander in Chief is informed, that many are still scattered about the Country, mispending their time, to the prejudice of the service, and injury of those officers who remain and attend their duty in Camp—He therefore directs, that the Brigadiers and officers commanding brigades forthwith make a strict enquiry, concerning all the officers absent from their brigades; and such as are absent without leave from proper authority, or having had such leave remain unnecessarily absent, are to be immediately notified to return to camp without delay on pain of being suspended or cashiered.
Each brigade Quarter Master is to make a return, this afternoon, to the D. Q. M. General, of the number of officer’s huts necessary for their brigades, according to the regulation in General orders.
